DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 23 is objected to for the limitation “a ultrasonically…”.  This should be “an ultrasonically”.
Claim Interpretation
Claim 23 recites “first and second opposed plies of the ultrasonically weldable fabric”, then later “the ultrasonically weldable fabric comprises non-woven fabric made with at least some fibers made from at least partially recycled material”.  This is interpreted as both the first and second plies requiring the recycled material and are required to be non-woven fabric.
Claim 26 recites “first and second opposed plies of the ultrasonically weldable fabric”, then later “the ultrasonically weldable fabric has at least some fibers made from at least partially recycled material”.  This is interpreted as both the first and second plies requiring the recycled material.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HOLBERT (US 20190309441 A1).
As to claim 18, HOLBERT teaches fabric (¶0021 teaches the creation of a fabric.) for use in a bedding or seating product (The fabric of HOLBERT is interpreted as capable of being used for bedding or seating products.), said fabric comprising: at least one layer of non-woven ultrasonically weldable (¶0023 teaches the fibers used in production can be PET, which is inherently ultrasonically weldable since it is a thermoplastic.) fabric made at least partially from fibers containing at least some recycled material. (¶0021 teaches the fabric is made from knitting, weaving, braiding the multicomponent fibers of the invention.  ¶0106-0107 teaches the polymer used for the fibers can be derived from recycled materials.)

As to claim 19, HOLBERT teaches the fabric of claim 18 wherein the recycled material is polyethylene terephthalate. (¶0023 teaches the polymer used for the fiber is polyethylene terephthalate (PET).)

As to claim 20, HOLBERT teaches the fabric of claim 18 wherein the recycled material is a polymer. (¶0107 teaches the recycled material is a polymer.)

Claims 21-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CHAPIN (US 20210022518 A1).
As to claim 21, CHAPIN teaches a fabric for use in a bedding or seating product (¶0035 teaches a cover (made from fabric) for use with a mattress.), said fabric comprising: at least one layer made of a mixture of non-woven ultrasonically weldable synthetic fibers and non-ultrasonically weldable fibers, at least some of the fibers containing at least some recycled material. (¶0036 teaches the use of at least 50% recycled material for the fabric, where the material includes cotton (which is not ultrasonically weldable) and polyethylene terephthalate (PET)(which is inherently ultrasonically weldable because it is a thermoplastic.)

As to claim 22, CHAPIN teaches the fabric of claim 21 wherein the ultrasonically weldable synthetic fibers comprise at least thirty percent of the fibers. (¶0036 teaches that the fabric is made up of 50% PET, which is more than 30%.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 10, 23 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over LONG (US 20180303246 A1) in view of ZSCHOCH (US 20070022538 A1).
As to claim 1, LONG teaches a bedding or seating product (¶0016 teaches the invention pertains to a bedding or seating product.) comprising: a pocketed spring assembly comprising a plurality of parallel strings of springs joined together (Figure 1A teaches a pocketed spring assembly (12) formed by a plurality of parallel strings of springs (26) joined together. (¶0064 teaches the strings are glued together.)), each of the strings of springs comprising a plurality of individually pocketed springs (Figure 3 teaches the individual pocketed springs (28) of the string.), each of the strings of springs comprising an ultrasonically weldable fabric, the ultrasonically weldable fabric being ultrasonically welded to itself along a longitudinal seam (Figure 3 and ¶0074 detail the longitudinal seam (52) that is ultrasonically welded.), having first and second opposed sides covering opposite surfaces of the springs (Figure 3), a plurality of pockets being formed along a length of the string of springs by transverse seams joining the first and second sides (Figure 2B shows the transverse seams (54) that are welded to form the pocket.  See also ¶0071.), at least one spring being positioned in each said pocket (Figure 2B teaches one spring (40) in the pocket (28).); cushioning materials; and a covering encasing the pocketed spring assembly and cushioning materials. (¶0020 teaches cushioning material and a cover encasing the spring assembly and cushioning material.)
LONG does not disclose wherein the ultrasonically weldable fabric is made at least partially with fibers made with at least some recycled material.
However, ZSCHOCH teaches wherein the ultrasonically weldable fabric is made at least partially with fibers made with at least some recycled material. (¶0084 teaches the use of recycled material for the non-woven material.) 
One of ordinary skill in the art would have been motivated to substitute the known recycled material from ZSCHOCH to the fibers of the nonwoven material in 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the known recycled material from ZSCHOCH to the fibers of the nonwoven material in LONG because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).

As to claim 2, LONG teaches a pocketed spring assembly for use in a bedding or seating product (¶0016 teaches the invention pertains to a bedding or seating product.), the pocketed spring assembly comprising: a pocketed spring assembly comprising a plurality of parallel strings of springs joined together (Figure 1A teaches a pocketed spring assembly (12) formed by a plurality of parallel strings of springs (26) joined together. (¶0064 teaches the strings are glued together.)), each of the strings of springs comprising a plurality of individually pocketed springs (Figure 3 teaches the individual pocketed springs (28) of the string.), each of the strings of springs comprising an ultrasonically weldable fabric, the ultrasonically weldable fabric being ultrasonically welded to itself along a longitudinal seam (Figure 3 and ¶0074 detail the longitudinal seam (52) that is ultrasonically welded.), having first and second opposed sides covering opposite surfaces of the springs (Figure 3), a plurality of pockets being formed along a length of the string of springs by transverse seams (Figure 2B shows the transverse seams (54) that are welded to form the pocket.  See also ¶0071.) joining  (Figure 2B teaches one spring (40) in the pocket (28).)
LONG does not disclose wherein the ultrasonically weldable fabric is made at least partially with fibers made with at least some recycled material.
However, ZSCHOCH teaches wherein the ultrasonically weldable fabric is made at least partially with fibers made with at least some recycled material. (¶0084 teaches the use of recycled material for the non-woven material.) 
One of ordinary skill in the art would have been motivated to substitute the known recycled material from ZSCHOCH to the fibers of the nonwoven material in LONG in order to aid in the protection of the environment by reducing the requirement for virgin plastics in production of the nonwoven.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the known recycled material from ZSCHOCH to the fibers of the nonwoven material in LONG because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).

As to claim 5, LONG in view of ZSCHOCH teaches the pocketed spring assembly of claim 2 wherein the ultrasonically weldable fabric is needle-punched fabric. (LONG, ¶0025 teaches the use of needle punch batting as part of the fabric.)

As to claim 10, LONG in view of ZSCHOCH teaches the pocketed spring assembly of claim 2 wherein at least some of the fibers are polymer fibers. (LONG ¶0083 teaches the needle punch fiber batting layer is made from polyester fiber.)

As to claim 23, LONG teaches a string of springs for use in a pocketed spring assembly (Figure 1A teaches a pocketed spring assembly (12) formed by a plurality of parallel strings of springs (26) joined together. (¶0064 teaches the strings are glued together.)), the string of springs comprising: plurality of individually pocketed springs (Figure 1A teaches a pocketed spring assembly (12) formed by a plurality of parallel strings of springs (26) joined together.), said string of springs comprising a ultrasonically weldable fabric joined to itself along a longitudinal seam  (Figure 3 and ¶0074 detail the longitudinal seam (52) that is ultrasonically welded.), first and second opposed plies of the ultrasonically weldable fabric being on opposite sides of the springs (Figure 3), a plurality of pockets being formed along a length of the string by transverse seams joining the first and second plies of the ultrasonically weldable fabric (Figure 2B shows the transverse seams (54) that are welded to form the pocket.  See also ¶0071.), at least one spring being positioned in each of the pockets. (Figure 2B teaches one spring (40) in the pocket (28).) LONG does disclose the use of nonwoven fabric for the ultrasonically welded fabric. (¶0024)
LONG does not disclose the ultrasonically weldable fabric comprises non-woven fabric made with at least some fibers made from at least partially recycled material.
However, ZSCHOCH teaches wherein the ultrasonically weldable fabric is made at least partially with fibers made with at least some recycled material. (¶0084 teaches the use of recycled material for the non-woven material.) 
One of ordinary skill in the art would have been motivated to substitute the known recycled material from ZSCHOCH to the fibers of the nonwoven material in LONG in order to aid in the protection of the environment by reducing the requirement for virgin plastics in production of the nonwoven.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the known recycled material from ZSCHOCH to the fibers of the nonwoven material in LONG because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).

As to claim 26, LONG teaches a comfort layer for a bedding or seating cushion product (Figure 1A teaches the mattress (10a) that has a comfort layer (12a) formed from pocketed spring rows.), said comfort layer comprising: a matrix of interconnected pocketed springs (Figure 1A, Item 12a), each spring of which is contained within a pocket between top and bottom plies of ultrasonically weldable non-woven fabric (Figure 3 shows the spring (40) is bound within a pocket (38) between top (50) and bottom (48) plies of fabric.) , the ultrasonically weldable top and bottom plies being joined by a seam around the pocket (Figure 3 and ¶0074 detail the longitudinal seam (52) that is ultrasonically welded.)
LONG does not disclose wherein the ultrasonically weldable fabric has at least some fibers made at least partially with recycled material.
However, ZSCHOCH teaches wherein the ultrasonically weldable fabric is made at least partially with fibers made with at least some recycled material. (¶0084 teaches the use of recycled material for the non-woven material.) 
One of ordinary skill in the art would have been motivated to substitute the known recycled material from ZSCHOCH to the fibers of the nonwoven material in LONG in order to aid in the protection of the environment by reducing the requirement for virgin plastics in production of the nonwoven.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the known recycled material from ZSCHOCH to the fibers of the nonwoven material in LONG because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).

As to claim 27, LONG in view of ZSCHOCH teaches the comfort layer of claim 26 wherein at least one of the plies comprises non-woven fabric. (LONG, ¶0027 teaches at least one of the plies comprises non-woven material.)

As to claim 28, LONG in view of ZSCHOCH teaches the comfort layer of claim 26 wherein the seams of the pockets are circular. (LONG ¶0082 teaches that the seams can be various shapes, such as ovals, which are interpreted as “circular”.)
Alternatively, at the time the invention was effectively filed it would have been an obvious matter of design choice to a person of ordinary skill in the art to form the weld seams of LONG to be circular as claimed in Applicant’s invention because Applicant has not disclosed that the shape provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected LONG’s weld seam shape, and applicant’s invention, to perform equally well with either the shape by LONG or the claimed circular shape because both shapes would perform the same function of connecting the top sheet portion to the bottom sheet of material.
Therefore, it would have been prima facie obvious to modify LONG to obtain the invention as specified in claim 28 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of LONG.
See also MPEP 2144.04, subsection IV.B. – change in shape.

As to claim 29, LONG in view of ZSCHOCH teaches the comfort layer of claim 26 wherein the seams of the pockets are straight. (LONG ¶0082 teaches the weld seams are rectangular, which is interpreted as straight sides.)

As to claim 30, LONG in view of ZSCHOCH teaches the comfort layer of claim 26 wherein the recycled material is a polymer. (ZSCHOCH ¶0082 teaches the use of thermosetting materials for the non-woven web. ¶0084 teaches the use of recycling material.  ¶0003 teaches the supporting structural element is a plastic grid, which is interpreted as a polymer.)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over LONG (US 20180303246 A1) in view of ZSCHOCH (US 20070022538 A1), as applied in claim 2, further in view of ANTHONY (US 9635952 B1) as evidenced by MATERIALDISTRICT (NPL Ref V), hereinafter NPL V.
As to claim 3, LONG in view of ZSCHOCH teaches the pocketed spring assembly of claim 2 wherein the pockets use ultrasonically weldable fabric. (LONG Figure 3 shows the spring (40) is bound within a pocket (38) between top (50) and bottom (48) plies of fabric.)
LONG in view of ZSCHOCH does not disclose the use of stitchbond fabric.
However, ANTHONY teaches a pocketed spring assembly wherein the pockets use ultrasonically weldable fabric that is stichbond fabric. (Figure 3 teaches springs (206) in pockets (203) formed between a top (302) and bottom (304) layer of fabric.  Col. 6, Lines 30-34 teach the coupling between the layers is a sonic weld.  Lines 23-25 teach the use of needlepunched (like in LONG) or alternatively stitchbonded fabrics.)
One or ordinary skill would have been motivated to substitute the stitchbonded fabric of ANTHONY for the needlepunched fabric of LONG in order to use a fabric that can be produced at low cost.  (See NPL V, Page 1)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the stitchbonded fabric of .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over LONG (US 20180303246 A1) in view of ZSCHOCH (US 20070022538 A1), as applied in claim 2, further in view of ANTHONY (US 9635952 B1) as evidenced by SCOTIACOMPANY (NPL Ref W), hereinafter NPL W.
As to claim 3, LONG in view of ZSCHOCH teaches the pocketed spring assembly of claim 2 wherein the pockets use ultrasonically weldable fabric. (LONG Figure 3 shows the spring (40) is bound within a pocket (38) between top (50) and bottom (48) plies of fabric.)
LONG in view of ZSCHOCH does not disclose the use of spun lace fabric.
However, ANTHONY teaches a pocketed spring assembly wherein the pockets use ultrasonically weldable fabric that is spun lace fabric. (Figure 3 teaches springs (206) in pockets (203) formed between a top (302) and bottom (304) layer of fabric.  Col. 6, Lines 30-34 teach the coupling between the layers is a sonic weld.  Lines 23-25 teach the use of needlepunched (like in LONG) or alternatively spun lace fabrics.)
One or ordinary skill would have been motivated to substitute the spun lace fabric of ANTHONY for the needlepunched fabric of LONG in order to use a fabric that has stretchiness and good strength that mimics traditional knitted or woven textiles.  (See NPL W, Page 1)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the spun lace fabric of ANTHONY for the needlepunched fabric of LONG because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over LONG (US 20180303246 A1) in view of ZSCHOCH (US 20070022538 A1), as applied in claim 2, further in view of ZOLTAN (US 20160345745 A1).
As to claim 6, LONG in view of ZSCHOCH teaches the pocketed spring assembly of claim 2 wherein the recycled material is a polymer. (ZSCHOCH ¶0082 teaches the use of thermosetting materials for the non-woven web. ¶0084 teaches the use of recycling material.  ¶0003 teaches the supporting structural element is a plastic grid, which is interpreted as a polymer.)
LONG in view of ZSCHOCH does not disclose the recycled material is polyethylene terephthalate.
However, ZOLTAN teaches making a textile item from recycled material that is polyethylene terephthalate fibers. (¶0016 teaches the use of regenerated fibers from polyethylene terephthalate (PET).)
One of ordinary skill would have been motivated to apply the known recycled PET fibers creation technique of ZOLTAN to the recycled nonwoven of LONG in view of ZSCHOCH in order to repurpose collected bottles and food containers as the fiber (ZOLTAN ¶0016) which provides a use for bottles that would otherwise end up in landfills.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known recycled PET fibers creation technique of ZOLTAN to the recycled nonwoven of LONG in view of ZSCHOCH because it has been held to be prima facie obvious to apply a known technique to a known process, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over LONG (US 20180303246 A1) in view of ZSCHOCH (US 20070022538 A1), as applied in claim 2, further in view of WOLFSON (US 20140201924 A1).
As to claim 7, LONG in view of ZSCHOCH teaches the pocketed spring assembly of claim 2 wherein the ultrasonically weldable fabric has a weight. (LONG’s fabric has a weight inherently.)
LONG in view of ZSCHOCH does not disclose the ultrasonically weldable fabric has a weight of 0.75 to 4.0 ounces per square yard.
However, WOLFSON teaches the use of ultrasonically weldable fabric has a weight of 0.75 to 4.0 ounces per square yard. (¶0040 teaches the use of spun bonded polypropylene (which is ultrasonically weldable) that weighs 1.5 ounces per square yard.)
One of ordinary skill would have been motivated to substitute the known material weight from WOLFSON for the fabric weight of LONG in order to reduce the (WOLFSON ¶0034) among other advantages cited in WOLFSON ¶0026-0037.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the known material weight from WOLFSON for the fabric weight of LONG because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over LONG (US 20180303246 A1) in view of ZSCHOCH (US 20070022538 A1), as applied in claim 2, further in view of ERMECHEO (US 20190316276 A1).
As to claim 8, LONG in view of ZSCHOCH teaches the pocketed spring assembly of claim 2 wherein the ultrasonically weldable fabric is made of recycled material. (ZSCHOCH ¶0084 teaches the use of recycling material.)
LONG in view of ZSCHOCH does not teach wherein the fabric is made from one hundred percent fibers made with at least some recycled material.
However, ERMECHEO teaches making textiles from 100% fibers made with at least some recycled material. (¶0065 teaches part of the invention is making clothing (a textile) from the upcycled yarn.  ¶0079-0080 teaches the upcycled yarn can be produced from 70-95% recycled fibers (from used clothes) and 5%-30% recycled fibers (which can be from plastic bottles).)
One of ordinary skill in the art would have been motivated to apply the 100% recycled material textile manufacturing technique of ERMECHEO to the nonwoven fabric of LONG in view of ZSCHOCH in order to minimize the environmental impact of production from a raw material level. (ERMECHEO ¶0039)  ERMECHEO teaches the recycling and use of both weldable and non-weldable fibers such that the process is capable of producing an ultrasonically weldable material.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the 100% recycled material textile manufacturing technique of ERMECHEO to the nonwoven fabric of LONG in view of ZSCHOCH because it has been held to be prima facie obvious to apply a known technique to a known process, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 9, LONG in view of ZSCHOCH teaches the pocketed spring assembly of claim 2 wherein the ultrasonically weldable fabric is made of recycled material. (ZSCHOCH ¶0084 teaches the use of recycling material.)
LONG in view of ZSCHOCH does not teach wherein the fabric is made from at least fifty percent fibers made with at least some recycled material.
However, ERMECHEO teaches making textiles from 100% fibers made with at least some recycled material. (¶0065 teaches part of the invention is making clothing (a textile) from the upcycled yarn.  ¶0079-0080 teaches the upcycled yarn can be produced from 70-95% recycled fibers (from used clothes) and 5%-30% recycled fibers (which can be from plastic bottles).)
One of ordinary skill in the art would have been motivated to apply the 100% recycled material textile manufacturing technique of ERMECHEO to the nonwoven fabric of LONG in view of ZSCHOCH in order to minimize the environmental impact of production from a raw material level. (ERMECHEO ¶0039)  ERMECHEO teaches the recycling and use of both weldable and non-weldable fibers such that the process is capable of producing an ultrasonically weldable material.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the 100% recycled material textile manufacturing technique of ERMECHEO to the nonwoven fabric of LONG in view of ZSCHOCH because it has been held to be prima facie obvious to apply a known technique to a known process, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over LONG (US 20180303246 A1) in view of ZSCHOCH (US 20070022538 A1), as applied in claim 2, further in view of DOLLASE (US 20160032156 A1).
As to claim 10, LONG in view of ZSCHOCH teaches the pocketed spring assembly of claim 2 wherein the parallel strings of springs are joined together with adhesive. (LONG ¶0064 teaches the strings are glued together.)
LONG in view of ZSCHOCH does not teach the parallel strings of springs are joined together with adhesive having at least some bio-based material. LONG does not disclose the composition of the adhesive.
However, DOLLASE teaches an adhesive that has at least some bio based material. (¶0019-0020 teaches the inventive adhesive has a bio based adhesive and soft resin.)
One of ordinary skill would have been motivated to substitute the known bio based component adhesive of DOLLASE for the adhesive of LONG in order to reduce the proportion of petroleum based components in pressure sensitive adhesive (DOLLASE ¶0013), which in turn reduces the amount of plastic need in the creation of the pocketed spring assembly of LONG in view of ZSCHOCH.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the known bio based component adhesive of DOLLASE for the adhesive of LONG because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over LONG (US 20180303246 A1) in view of ZSCHOCH (US 20070022538 A1), as applied in claim 2, further in view of WRIGHT (US 20130344281 A1).
As to claim 12, LONG in view of ZSCHOCH teaches the pocketed spring assembly of claim 2 wherein the parallel strings of springs are joined together with adhesive. (LONG ¶0064 teaches the strings are glued together.)
LONG in view of ZSCHOCH does not teach the parallel strings of springs are joined together with adhesive having at least some recycled material. LONG does not disclose the composition of the adhesive.
However, WRIGHT teaches a textile article that uses an adhesive having at least some recycled material. (¶0089 teaches the reclaiming of an adhesive polymer from post-consumer carpet materials. ¶0090 and 0091 teach various types of polymers used for the adhesive.)
One of ordinary skill would have been motivated to substitute the known recycled component adhesive of WRIGHT for the adhesive of LONG in order to reuse a post-consumer product that would otherwise be trash, thus benefitting the environment. (See WRIGHT ¶0004)
 Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the known recycled component adhesive of WRIGHT for the adhesive of LONG because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over LONG (US 20180303246 A1) in view of DOLLASE (US 20160032156 A1).
As to claim 13, LONG teaches a pocketed spring assembly for use in a bedding or seating product (¶0016 teaches the invention pertains to a bedding or seating product.), the pocketed spring assembly comprising: a plurality of parallel strings of springs joined together (Figure 1A teaches a pocketed spring assembly (12) formed by a plurality of parallel strings of springs (26) joined together. (¶0064 teaches the strings are glued together.)), each of said strings comprising a plurality of individually pocketed springs (Figure 3 teaches the individual pocketed springs (28) of the string.), each of the strings being formed from a piece of ultrasonically weldable fabric (¶0070), said ultrasonically weldable of fabric being joined to itself along a longitudinal seam (Figure 3 and ¶0074 detail the longitudinal seam (52) that is ultrasonically welded.), a plurality of pockets being formed along a length of the string by transverse seams joining the first and second sides of the fabric Figure 2B shows the transverse seams (54) that are welded to form the pocket.  See also ¶0071.), at least one spring being positioned in each of the pockets Figure 2B teaches one spring (40) in the pocket (28).), wherein the longitudinal seam and each of the transverse seams joins the piece of ultrasonically weldable fabric to itself (¶0070-0071 teach that one piece of fabric is used to form the string and it is folded over onto itself and welded at longitudinal transverse seams.), wherein the parallel strings of springs are joined together with adhesive. (¶0064 teaches that the strings are attached via gluing.) 
LONG does not disclose wherein the parallel strings of springs are joined together with adhesive having at least some bio-based material.
However, DOLLASE teaches an adhesive that has at least some bio based material. (¶0019-0020 teaches the inventive adhesive has a bio based adhesive and soft resin.)
One of ordinary skill would have been motivated to substitute the known bio based component adhesive of DOLLASE for the adhesive of LONG in order to reduce the proportion of petroleum based components in pressure sensitive adhesive (DOLLASE ¶0013), which in turn reduces the amount of plastic need in the creation of the pocketed spring assembly of LONG.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the known bio based component adhesive of DOLLASE for the adhesive of LONG because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over LONG (US 20180303246 A1) in view of DOLLASE (US 20160032156 A1), as applied in claim 13 above, further in view of ZSCHOCH (US 20070022538 A1).
As to claim 14, LONG in view of DOLLASE teaches the pocketed spring assembly of claim 13.
LONG in view of DOLLASE does not disclose wherein the ultrasonically weldable fabric has at least some fibers made at least partially with recycled material. 
However, ZSCHOCH teaches wherein the ultrasonically weldable fabric is made at least partially with fibers made with at least some recycled material. (¶0084 teaches the use of recycled material for the non-woven material.) 
One of ordinary skill in the art would have been motivated to substitute the known recycled material from ZSCHOCH to the fibers of the nonwoven material in LONG in order to aid in the protection of the environment by reducing the requirement for virgin plastics in production of the nonwoven.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the known recycled material from ZSCHOCH to the fibers of the nonwoven material in LONG because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over LONG (US 20180303246 A1) in view of DOLLASE (US 20160032156 A1) and ZSCHOCH (US 20070022538 A1), as applied in claim 14 above, further in view of ZOLTAN (US 20160345745 A1).
As to claim 14, LONG in view of DOLLASE and ZSCHOCH teaches the pocketed spring assembly of claim 14 wherein the fibers are made at least partially of polymer material. (ZSCHOCH ¶0082 teaches the use of thermosetting materials for the non-woven web. ¶0084 teaches the use of recycling material.  ¶0003 teaches the supporting structural element is a plastic grid, which is interpreted as a polymer.)
LONG in view of DOLLASE and ZSCHOCH does not explicitly disclose that the fibers are made at least partially of polyethylene terephthalate.
However, ZOLTAN teaches making a textile item from recycled material that is polyethylene terephthalate fibers. (¶0016 teaches the use of regenerated fibers from polyethylene terephthalate (PET).)
One of ordinary skill would have been motivated to apply the known recycled PET fibers creation technique of ZOLTAN to the recycled nonwoven of LONG in view of ZSCHOCH in order to repurpose collected bottles and food containers as the fiber material (ZOLTAN ¶0016) which provides a use for bottles that would otherwise end up in landfills.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known recycled PET fibers creation technique of ZOLTAN to the recycled nonwoven of LONG in view of ZSCHOCH because it has been held to be prima facie obvious to apply a known technique to a known process, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over LONG (US 20180303246 A1) in view of WRIGHT (US 20130344281 A1).
As to claim 16, LONG teaches a pocketed spring assembly for use in a bedding or seating product (¶0016 teaches the invention pertains to a bedding or seating product.), the pocketed spring assembly comprising: a plurality of parallel strings of springs joined together (Figure 1A teaches a pocketed spring assembly (12) formed by a plurality of parallel strings of springs (26) joined together. (¶0064 teaches the strings are glued together.)), each of said strings comprising a plurality of individually pocketed springs (Figure 3 teaches the individual pocketed springs (28) of the string.), each of the strings being formed from a piece of ultrasonically weldable fabric  (¶0070), said ultrasonically weldable of fabric being joined to itself along a longitudinal seam (Figure 3 and ¶0074 detail the longitudinal seam (52) that is ultrasonically welded.), a plurality of pockets being formed along a length of the string by transverse seams joining the first and second sides of the fabric Figure 2B shows the transverse seams (54) that are welded to form the pocket.  See also ¶0071.), at least one spring being positioned in each of the pockets Figure 2B teaches one spring (40) in the pocket (28).), wherein the longitudinal seam and each of the transverse seams joins the piece of ultrasonically weldable fabric to itself (¶0070-0071 teach that one piece of fabric is used to form the string and it is folded over onto itself and welded at longitudinal transverse seams.), wherein the parallel strings of springs are joined together with adhesive. (¶0064 teaches that the strings are attached via gluing.) 
LONG does not disclose wherein the parallel strings of springs are joined together with adhesive having at least some recycled material.
However, WRIGHT teaches a textile article that uses an adhesive having at least some recycled material. (¶0089 teaches the reclaiming of an adhesive polymer from post-consumer carpet materials. ¶0090 and 0091 teach various types of polymers used for the adhesive.)
One of ordinary skill would have been motivated to substitute the known recycled component adhesive of WRIGHT for the adhesive of LONG in order to reuse a post-consumer product that would otherwise be trash, thus benefitting the environment. (See WRIGHT ¶0004)
 Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the known recycled component adhesive of WRIGHT for the adhesive of LONG because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over LONG (US 20180303246 A1) in view of WRIGHT (US 20130344281 A1), as applied in claim 16 above, further in view of ZSCHOCH (US 20070022538 A1).
As to claim 17, LONG in view of WRIGHT teaches the pocketed spring assembly of claim 16.
LONG in view of WRIGHT does not disclose wherein the ultrasonically weldable fabric has at least some fibers made at least partially with recycled material. 
However, ZSCHOCH teaches wherein the ultrasonically weldable fabric is made at least partially with fibers made with at least some recycled material. (¶0084 teaches the use of recycled material for the non-woven material.) 
One of ordinary skill in the art would have been motivated to substitute the known recycled material from ZSCHOCH to the fibers of the nonwoven material in LONG in order to aid in the protection of the environment by reducing the requirement for virgin plastics in production of the nonwoven.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the known recycled material from ZSCHOCH to the fibers of the nonwoven material in LONG because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over LONG (US 20180303246 A1) in view of ZSCHOCH (US 20070022538 A1), as applied in claim 23 above, further in view of ERMECHEO (US 20190316276 A1).
As to claim 24, LONG in view of ZSCHOCH teaches the string of springs of claim 23 wherein the non-woven fabric is made of fibers made from at least partially with recycled material. (ZSCHOCH teaches the use of recycled material for the nonwoven fabric in ¶0084)
LONG in view of ZSCHOCH does not teach wherein the non-woven fabric is made entirely of fibers made from at least partially with recycled material.
However, ERMOECHEO teaches the creation of a fabric entirely of fibers made from at least partially with recycled material. (¶0065 teaches part of the invention is making clothing (a fabric) from the upcycled yarn.  ¶0079-0080 teaches the upcycled yarn can be produced from 70-95% recycled fibers (from used clothes) and 5%-30% recycled fibers (which can be from plastic bottles).)
One of ordinary skill in the art would have been motivated to apply the 100% recycled material textile manufacturing technique of ERMECHEO to the nonwoven fabric of LONG in view of ZSCHOCH in order to minimize the environmental impact of production from a raw material level. (ERMECHEO ¶0039)  ERMECHEO teaches the recycling and use of both weldable and non-weldable fibers such that the process is capable of producing an ultrasonically weldable material.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the 100% recycled material textile manufacturing technique of ERMECHEO to the nonwoven fabric of LONG in view of ZSCHOCH because it has been held to be prima facie obvious to apply a known technique to a known process, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over LONG (US 20180303246 A1) in view of ZSCHOCH (US 20070022538 A1), as applied in claim 23 above, further in view of ZOLTAN (US 20160345745 A1).
As to claim 25, LONG in view of ZSCHOCH teaches the string of springs of claim 23 wherein the process uses recycled material. (ZSCHOCH teaches the use of recycled material for the nonwoven fabric in ¶0084)
 LONG in view of ZSCHOCH does not disclose that the recycled material is polyethylene terephthalate.
However, ZOLTAN teaches making a textile item from recycled material that is polyethylene terephthalate fibers. (¶0016 teaches the use of regenerated fibers from polyethylene terephthalate (PET).)
One of ordinary skill would have been motivated to apply the known recycled PET fibers creation technique of ZOLTAN to the recycled nonwoven of LONG in view of ZSCHOCH in order to repurpose collected bottles and food containers as the fiber material (ZOLTAN ¶0016) which provides a use for bottles that would otherwise end up in landfills.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known recycled PET fibers creation technique of ZOLTAN to the recycled nonwoven of LONG in view of ZSCHOCH because it has been held to be prima facie obvious to apply a known technique to a known process, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited form.
US20120180224A1 - ¶0020 teaches the use of recycled fibers in a textile item.
US20130000043A1 - ¶0055 teaches the use of recycled materials in the fiber components of a cushion.
US20190002272A1 - ¶0125 teaches the use of recycled fibers in a textile item.
NPL U (SHIRKE) teaches various forms of bio based adhesives. (Pages 295-296)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726